UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 03-7871



BASIL AKBAR,

                                              Plaintiff - Appellant,

          versus


SOUTH CAROLINA PROBATION, PAROLE AND PARDON;
SOUTH CAROLINA DEPARTMENT OF CORRECTIONS; JOAN
B. MEACHAM; GARY D. MAYNARD; ORTON BELLAMY; J.
P. HODGES; TERESA A. KNOX; TIM RILEY; STEPHEN
G. BIRNIE; GRADY A. WALLACE; CARL LUDENBERG;
MICHAEL J. CAVANAUGH; ROBERT OGLETREE; WILLIAM
GUNN; STEPHEN BENJAMIN; DEBBIE AMICK; ANN DOE;
JOHN DOE,

                                             Defendants - Appellees.


Appeal from the United States District Court for the District of
South Carolina, at Beaufort.   David C. Norton, District Judge.
(CA-03-377-9-18)


Submitted:   March 11, 2004                 Decided:   March 18, 2004


Before WIDENER, WILKINSON, and MICHAEL, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Basil Akbar, Appellant Pro Se. Daniel Roy Settana, Jr., MCKAY,
MCKAY & SETTANA, P.A., Columbia, South Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

          Basil Akbar appeals the district court’s order accepting

the recommendation of the magistrate judge and denying relief on

his complaint alleging violations of 42 U.S.C. §§ 1983, 1985 (2000)

and state law.    We have reviewed the record and find no reversible

error.   Accordingly, we affirm for the reasons stated by the

district court.    See Akbar v. South Carolina Probation, Parole &

Pardon, No. CA-03-377-9-18 (D.S.C. Oct. 22, 2003). We deny Akbar’s

motion for appointment of counsel. We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.



                                                           AFFIRMED




                                - 2 -